DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 19-25 are pending.  Claims 2, 4, and 5 have been amended.

Response to Arguments
Applicant's arguments filed on 2/12/2021 regarding the rejections of the claims under 35 U.S.C. 103 have been fully considered but they are not persuasive.  

Claim Rejections - 35 U.S.C. §103.
Regarding claim 1, Applicant argued "Applicant traverses on the ground that the cited references, alone or in combination, does not teach or suggest all of the features recited in the claims. For example, claim 1 recites the following features not taught or suggested by the cited references alone or in combination” (Page 8 of Reply).
Examiner respectfully disagrees.  As stated in the previous Office action, “this rejection is provided for compact prosecution but would not be needed based on Ex parte Schulhauser. In this instance, the current claim language covers at least two methods, when preempting an unlicensed carrier and when not preempting an unlicensed carrier. Given that the secondary reference Yeo covers normal communication utilizing a grant, which would not be preempting an unlicensed carrier, he would read on that alternative method. Given that the dependent claims utilize the method not needed, the rejection of the claims as presented would not be necessary either” (Prior Office action at Pages 3-4).  Applicant has provided no argument for why 
Regarding claim 1, Applicant further argued " in contrast to claim 1, Ji does not make mentioning of obtaining any starting position of the slot when configuring the slot/mini-slot structure, let alone the starting position of the unlicensed carrier when preempting the unlicensed carrier as recited in claim 1. Ji at best describes determining how many symbols may be in a mini-slot and how many mini-slots may be in a slot. Contrary to what is asserted, Ji also cannot be understood as teaching or suggesting ‘determining a first number and a type of a first subframe based on the starting position’ recited in claim 1 and identified above. As explained above, Ji's slot/mini-slot configuration does not involve determining any starting position”; and “The relied-upon Ji's slot/mini-slot configuration for a frame is not what the claimed invention sets out to achieve. Ji's slot/mini-slot configuration is in the context of numerology arrangements for determining a frame format, while the claimed invention recited in claim 1 is in the context of subframe scheduling for determining when in the sub-frame/slot the communication between the base station and terminal will start in a slot after the unlicensed subcarrier is preempted by the base station” (Pages 9-10 of Reply).
Examiner respectfully disagrees.  As stated in the previous Office action, Ji teaches “BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include Prior Office action at Page 3 and Ji at Paras. 0046 and 0066-0067).  Ji further teaches “slot in a particular frequency band may be defined in units of symbols (e.g., OFDM symbols) based on a corresponding predetermined transmission numerology. For example, a slot may have a duration of about 1 milliseconds (ms). A pre-determined numerology may indicate a slot with a subcarrier spacing of about 15 kHz and about 14 OFDM symbols. A signal transmission may use any integer multiples of the tone spacing (e.g., at about 15 kHz, about 30 kHz, or about 60 kHz). Alternatively, a pre-determined numerology may indicate a slot with a subcarrier spacing of about 30 kHz and 7 OFDM symbols” (Para. 0046 of Ji) and “A slot 820 may represent a scheduling unit. A mini-slot 830 may at least support transmission shorter than y OFDM symbols in the numerology used for transmission” (Paras. 0068-0069), which shows that the scheduling can be for slots or mini-slots based on the numerology.  When the scheduling is for a complete slot rather than a mini-slot, this would signify that the starting symbol position would be the beginning of the slot and the type of the first subframe would be a slot based scheduling rather than a mini-slot based scheduling, which would read on the broadness of the claim language. Therefore, the combination of Ji and Yeo teach Applicant’s argued claim limitations.
Applicant’s arguments are unpersuasive and, therefore, the rejections of the independent claims are hereby maintained as well as the dependent claims depending from the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 19-25 is rejected under 35 U.S.C. 103 as being unpatentable over Ji et al  (US 2018/0098361 A1) support provided by provisional 62/402966 in view of Yeo et al  (US 2020/0028640 A1).
Regarding claim 1, Ji teaches a subframe scheduling method (Abstract), wherein the method is applied to a base station and comprises:
obtaining, by the base station, a starting position of the preempted carrier (Fig. 8; Paras. 0046, 0066-0067, and 0078; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable. Some examples of numerologies may include a transmission time interval (TTI), a number of symbols per ms, a tone spacing, a signal portion duration, a symbol duration, a cyclic prefix (CP) overhead, a carrier bandwidth, and a number of active subcarriers; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI.  Furthermore, this rejection is provided for compact prosecution but would not be needed based on Ex parte Schulhauser. In this instance, the current claim language covers at least two methods, when preempting an unlicensed carrier and when not preempting an unlicensed carrier. Given that the secondary reference Yeo covers normal communication utilizing a grant, which would not be preempting an unlicensed carrier, he would read on that alternative method. Given that the dependent claims utilize the method not needed, the rejection of the claims as presented would not be necessary either);
determining a first number and a type of a first subframe based on the starting position, wherein the first number is a symbol number corresponding to the starting position that is used by the base station to send data, and the first subframe is a subframe in which a symbol corresponding to the first number is located (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable. Some examples of numerologies may include a transmission time interval (TTI), a number of symbols per ms, a tone spacing, a signal portion duration, a symbol duration, a cyclic prefix (CP) overhead, a carrier bandwidth, and a number of active subcarriers; i.e. the base station determines the type of structure on whether it is a slot or mini-slot and if the structure is a mini-slot, the base station would include the mini-slot format on when the UE is the transmit); and 
sending the type of the first subframe and the first number to a terminal (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI).
However, while Ji teaches the use of Wi-Fi in an OFDMA network, which is well-known to include a clear channel assessment (CCA) or listen-before-talk (LBT) on an 
Yeo teaches a method and apparatus for transmitting a control signal associated with uplink data transmission by a terminal when the terminal performs uplink transmission (Abstract).  He further teaches when preempting an unlicensed carrier (Para. 0247; a BS and UE that perform wireless communication in an unlicensed band, in other words, in a BS and UE that occupy an unlicensed band after performing a channel access procedure (or listen-before-talk (LBT) or channel sensing) and can transmit a signal to be transmitted, as described above, the UE in which uplink transmission has been configured by the BS may perform a channel access procedure on the configured unlicensed band). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yeo with the teachings as in Ji.  The motivation for doing so would have been to increase the data rate by increasing the scheduled resource blocks used (Yeo at Para. 0095).
Regarding claim 2, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein a quantity of symbols comprised in a mini-slot is greater than 0 and is less than 7, and when the quantity of symbols comprised in the mini-slot is variable, the determining a first number and a type of a first subframe based on the starting position comprises: when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 0, determining that the type of the first subframe is a subframe, and determining that the first number is 0; when the starting position is a symbol boundary and the symbol Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 3, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the determining a first number and a type of a first subframe based on the starting position further comprises: when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 7, determining that the type of the first subframe is a slot, and determining that the first number is 7; when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 7 and is less than 14, determining that the type of the first subframe is a mini-slot, and determining that the first number is the symbol number corresponding to the starting position; when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 7 and is less than 13, determining that the type of the first subframe is a mini-slot, and determining that the first number is a next number adjacent to the symbol number corresponding to the starting position; or when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is 13, determining that the type of the first subframe is a subframe, and determining that the first number is 0 (Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 4, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein a quantity of symbols comprised in a mini-slot is greater than 0 and is less than 7, and when the quantity of symbols comprised in the mini-slot is fixed, the determining a first number and a type of a first subframe based on the starting position comprises: when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 0, determining that the type of the first subframe is a subframe, and determining that the first number is 0; when the starting position is a symbol boundary and the symbol number corresponding to the starting position is greater than 0 and is less than 7, subtracting the symbol number corresponding to the starting position from 7, to obtain a first symbol quantity; when the first symbol quantity is greater than or equal to a second symbol quantity, determining that the type of the first subframe is a mini-slot, calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the symbol number corresponding to the starting position and the remainder, wherein the second symbol quantity is equal to the quantity of symbols comprised in the mini-slot; or when the first symbol quantity is less than the second symbol quantity, determining that the type of the first subframe is a slot, and determining that the first number is 7 (Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 5, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the determining a first number and a type of a first subframe based on the starting position further comprises: when the starting position is not a symbol boundary and the symbol number corresponding to the starting position is greater than or equal to 0 and is less than 6, subtracting a second number from 7 to obtain a first symbol quantity, wherein the second number is a next number adjacent to the symbol number corresponding to the starting position; when the first symbol quantity is greater than or equal to the second symbol quantity, determining that the type of the first subframe is a mini-slot, calculating a remainder by dividing the first symbol quantity by the second symbol quantity, and determining that the first number is a sum of the second number and the remainder; when the first symbol quantity is less Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 6, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the determining a first number and a type of a first subframe based on the starting position further comprises: when the starting position is a symbol boundary and the symbol number corresponding to the starting position is 7, determining that the type of the first subframe is a slot, and determining that the first number is 7; when the starting position is a symbol boundary and the Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 7, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the determining a first number and a type of Figs. 5 and 8; Paras. 0006, 0046, 0053, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; subframes 210, 220, 410, 420, 510, and 520 can be divided into slots and/or mini-slots to define shorter durations for UL and/or DL transmission; i.e. the base station determines the subframe/slot/mini-slot format and based on how the subframe is configured, the UE would know which is being configured).
Regarding claim 8, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the sending the type of the first subframe and the first number to a terminal comprises: sending the type of the first subframe and the first number to the terminal by using downlink control information DCI (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, 0078, and 0081; Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI).
Regarding claim 9, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the sending the type of the first subframe and the first number to the terminal by using DCI comprises: to send the type of the first subframe and the first number to the terminal (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, 0078, and 0081; Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI) and Yeo further teaches adding new bit information to the DCI or reusing current bit information (Para. 0286; if a new bit string of 1 bit has been added to the common control information, if bit information is set to 0, a UE does not perform grant-free transmission in all uplink transmission slots indicated in the common control information. If the bit information is set to 1, the UE may determine that it may perform grant-free transmission in all uplink transmission slots indicated in the common control information).  Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yeo with the teachings as in Ji.  The motivation for doing so would have been to increase the data rate by increasing the scheduled resource blocks used (Yeo at Para. 0095).
Regarding claim 19, Ji teaches a base station, comprising a processor, a memory, and a transceiver (Abstract; Fig. 7; Para. 0060), wherein 
a set of program code is stored in the memory, and the processor is configured to invoke the program code stored in the memory to perform the following operations (Fig. 7; Paras. 0060-0062; instructions 706 may include instructions that, when executed by the processor 702, cause the processor 702 to perform operations described herein);
obtaining, by the base station, a starting position of the preempted carrier (Fig. 8; Paras. 0046, 0066-0067, and 0078; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable. Some examples of numerologies may include a transmission time interval (TTI), a number of symbols per ms, a tone spacing, a signal portion duration, a symbol duration, a cyclic prefix (CP) overhead, a carrier bandwidth, and a number of active subcarriers; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI.  Furthermore, this rejection is provided for compact prosecution but would not be needed based on Ex parte Schulhauser. In this instance, the current claim language covers at least two methods, when preempting an unlicensed carrier and when not preempting an unlicensed carrier. Given that the secondary reference Yeo covers normal communication utilizing a grant, which would not be preempting an unlicensed carrier, he would read on that alternative method. Given that the dependent claims utilize the method not needed, the rejection of the claims as presented would not be necessary either);
determining a first number and a type of a first subframe based on the starting position, wherein the first number is a symbol number corresponding to the starting position that is used by the base station to send data, and the first subframe is a subframe in which a symbol corresponding to the first number is located (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable. Some examples of numerologies may include a transmission time interval (TTI), a number of symbols per ms, a tone spacing, a signal portion duration, a symbol duration, a cyclic prefix (CP) overhead, a carrier bandwidth, and a number of active subcarriers; i.e. the base station determines the type of structure on whether it is a slot or mini-slot and if the structure is a mini-slot, the base station would include the mini-slot format on when the UE is the transmit); and 
the transceiver is configured to send the type of the first subframe and the first number to a terminal (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, and 0078; Embodiments of the present disclosure provide mechanisms and techniques for signaling slot structures, mini-slot structures, and/or transmission numerologies; BS 104 may schedule UL and/or DL communications with a UE 102 in units of slots, which may include time-frequency resources spanning a number of subcarriers in frequency and a number of symbols in time; subframe 800 includes M plurality of slots 820. Each slot 820 includes K plurality of mini-slots 830. Each mini-slot 830 may include 1, 2, 3, or 7 symbols; numerologies for the slots 820 and/or the mini-slots 830 may be scalable; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI).
However, while Ji teaches the use of Wi-Fi in an OFDMA network, which is well-known to include a clear channel assessment (CCA) or listen-before-talk (LBT) on an unlicensed carrier, he does not specifically disclose when preempting an unlicensed carrier. 
Yeo teaches a method and apparatus for transmitting a control signal associated with uplink data transmission by a terminal when the terminal performs uplink transmission (Abstract).  He further teaches when preempting an unlicensed carrier Para. 0247; a BS and UE that perform wireless communication in an unlicensed band, in other words, in a BS and UE that occupy an unlicensed band after performing a channel access procedure (or listen-before-talk (LBT) or channel sensing) and can transmit a signal to be transmitted, as described above, the UE in which uplink transmission has been configured by the BS may perform a channel access procedure on the configured unlicensed band). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Yeo with the teachings as in Ji.  The motivation for doing so would have been to increase the data rate by increasing the scheduled resource blocks used (Yeo at Para. 0095).
Regarding claims 20, 21, 22, 23, 24, and 25, the combination of Ji and Yeo teach the limitations of the previous claims.  Ji further teaches wherein the sending the type of the first subframe and the first number to a terminal comprises: sending the type of the first subframe and the first number to the terminal by using downlink control information DCI (Figs. 5 and 8; Paras. 0006, 0046, 0066-0067, 0078, and 0081; Support for activation/deactivation of DL and UL bandwidth part may be by an explicit indication at least in DCI; i.e. the base station determines the mini-slot format and conveys this to the UE in the DCI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474